Case 1:18-cv-02948-PAB-NRN Document 9 Filed 12/20/18 USDC Colorado Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


  Civil Action No. 18-cv-02948-GPG

  JEFFREY T. MAEHR,

          Plaintiff,

  v.

  U.S. STATE DEPARTMENT (U.S.), and
  U.S. CONGRESS (U.S.),

          Defendants.


       ORDER DIRECTING PLAINTIFF TO FILE SECOND AMENDED COMPLAINT


          Plaintiff, Jeffrey T. Maehr, initiated this action by filing pro se a pleading titled “D.

  Statement of Claims – U.S. District Court, Colorado” (ECF No. 1).1 On November 23,

  2018, Mr. Maehr filed an amended complaint (ECF No. 6) using the proper form. Mr.

  Maehr asserts a due process claim challenging the potential revocation of his United

  States passport as a result of his failure to pay a seriously delinquent tax debt. On

  December 17, 2018, Mr. Maehr filed a Notice of State Department Revocation of

  Passport (ECF No. 8) alleging that his passport has been revoked and asking to amend

  his request for relief. That request will be denied. If Mr. Maehr wants to amend his

  claims or the relief he seeks, he must file a motion to amend and submit the entire and

  complete amended pleading he seeks to file. In addition, because Mr. Maehr will be

  directed to file a second amended complaint for the reasons stated in this order, he may


  1 “(ECF No. 1)” is an example of the convention the court uses to identify the docket number assigned to
  a specific paper by the court’s case management and electronic filing system (CM/ECF). The court uses
  this convention throughout this order.
Case 1:18-cv-02948-PAB-NRN Document 9 Filed 12/20/18 USDC Colorado Page 2 of 5




  include the new allegations and request for relief in that pleading.

         The court must construe the amended complaint liberally because Mr. Maehr is

  not represented by an attorney. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

  Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the court should not

  be an advocate for a pro se litigant. See Hall, 935 F.2d at 1110. Mr. Maehr will be

  ordered to file a second amended complaint if he wishes to pursue a claim in this action.

         Mr. Maehr failed to pay his federal income taxes for several years and still owes

  the Internal Revenue Service (“IRS”) the amount of his unpaid liabilities for those years.

  See Maehr v. United States, 137 Fed. Cl. 805 (2018); see also Maehr v. C.I.R., 641 F.

  App’x 813 (10th Cir. 2016). In July 2018 the IRS certified to the Secretary of State that

  Mr. Maehr owes a seriously delinquent federal tax debt pursuant to 26 U.S.C. § 7345(a)

  and Mr. Maehr was provided notice of the certification. (See ECF No. 6 at 11-12.)

  Section 7345(e) allows Mr. Maehr to seek judicial review of the certification and he is

  doing so in a separate action. See Maehr v. United States, No. 18-cv-02273-PAB-NRN

  (D. Colo. filed Sept. 4, 2018).

         Mr. Maehr claims in the amended complaint that the threatened revocation of his

  passport violates due process. Construing the amended complaint liberally, Mr. Maehr

  apparently asserts the due process claim against the State Department. It is not clear

  what claim, if any, he is asserting against the Defendant identified as “U.S. Congress.”

  In any event, Congress is absolutely immune from claims stemming from “purely

  legislative activities,” see United States v. Brewster, 408 U.S. 501, 512 (1972), and

  federal courts lack jurisdiction to direct Congress “to enact or amend legislation,”

                                               2
Case 1:18-cv-02948-PAB-NRN Document 9 Filed 12/20/18 USDC Colorado Page 3 of 5




  Newdow v. Congress, 328 F.3d 466, 484 (9th Cir. 2003), rev’d on other grounds, 542

  U.S. 1 (2004).

         Mr. Maehr will be directed to file an amended complaint that identifies the specific

  claim or claims he is asserting, the specific facts that support each asserted claim, and

  what Defendant did that allegedly violated his rights. See Nasious v. Two Unknown

  B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007) (noting that, to state a claim in

  federal court, “a complaint must explain what each defendant did to him or her; when

  the defendant did it; how the defendant’s action harmed him or her; and, what specific

  legal right the plaintiff believes the defendant violated”). In order to state a cognizable

  due process claim Mr. Maehr must allege specific facts that demonstrate he has been

  deprived of a constitutionally protected liberty or property interest without due process.

  See Kentucky Dep’t of Corrs. v. Thompson, 490 U.S. 454, 460 (1989) (the Court

  “examine[s] procedural due process questions in two steps: the first asks whether there

  exists a liberty or property interest which has been interfered with by the State; the

  second examines whether the procedures attendant upon that deprivation were

  constitutionally sufficient.”).

         The general rule that pro se pleadings must be construed liberally has limits and

  “the court cannot take on the responsibility of serving as the litigant’s attorney in

  constructing arguments and searching the record.” Garrett v. Selby Connor Maddux &

  Janer, 425 F.3d 836, 840 (10th Cir. 2005); see also United States v. Dunkel, 927 F.2d

  955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles buried in briefs.”).

  Mr. Maehr should not include legal argument in his amended complaint. “It is sufficient,

                                                 3
Case 1:18-cv-02948-PAB-NRN Document 9 Filed 12/20/18 USDC Colorado Page 4 of 5




  and indeed all that is permissible, if the complaint concisely states facts upon which

  relief can be granted upon any legally sustainable basis.” New Home Appliance Ctr.,

  Inc. v. Thompson, 250 F.2d 881, 883 (10th Cir. 1957). Mr. Maehr also may not include

  claims and arguments regarding the validity of his tax liability.

         Pursuant to Rule 5.1(c) of the Local Rules of Practice of the United States District

  Court for the District of Colorado – Civil, “[i]f not filed electronically, an unrepresented

  prisoner or party shall use the procedures, forms, and instructions posted on the court’s

  website.” Therefore, Mr. Maehr will be directed to file his second amended complaint

  on the court-approved Complaint form. Mr. Maehr is informed that he may choose to

  contact the Federal Pro Se Clinic at (303) 380-8786 or

  https://www.cobar.org/cofederalproseclinic for possible assistance in this matter. The

  Federal Pro Se Clinic is located on the first floor of the Alfred A. Arraj United States

  Courthouse, 901 19th Street, Denver CO 80294. Accordingly, it is

         ORDERED that Mr. Maehr file, within thirty (30) days from the date of this

  order, a second amended complaint that complies with this order. It is

         FURTHER ORDERED that Mr. Maehr shall obtain the appropriate court-

  approved Complaint form, along with the applicable instructions, at

  www.cod.uscourts.gov. It is

         FURTHER ORDERED that, if Mr. Maehr fails within the time allowed to file a

  second amended complaint that complies with this order, the action will be dismissed

  without further notice.

         DATED December 20, 2018, at Denver, Colorado.

                                                 4
Case 1:18-cv-02948-PAB-NRN Document 9 Filed 12/20/18 USDC Colorado Page 5 of 5




                                               BY THE COURT:




                   Gordon P. Gallagher
                   United States Magistrate Judge




                                           5
